Morton, C. J.
The burden was upon the government to prove that the defendant assaulted the girl with the intent to ravish her. The evidence that the defendant, about a month before the assault, invited her to walk with him to the Berlin woods, and that, about five weeks after the assault, he followed her in the street at night, was admissible in the discretion of the presiding judge. These acts of the defendant had some tendency to show a continuing lustful purpose, and, if so interpreted by the jury, they tended to show the intent with which the assault was committed. Commonwealth v. Bradford, 126 Mass. 42. Thayer v. Thayer, 101 Mass. 111.

Exceptions overruled.